Citation Nr: 0528485	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  04-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a brain tumor, to 
include claimed as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967, including a tour of duty in Vietnam.   

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 RO decision, which denied the 
veteran's claim of entitlement to service connection for a 
brain tumor.  

In August 2005, the veteran appeared at the RO and testified 
at a hearing that was conducted by the undersigned Veterans 
Law Judge.  A copy of the transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that the veteran's brain tumor 
was first clinically manifest many years after his discharge 
from active service in August 1967; there is no competent 
evidence showing that he currently has a brain tumor, or 
residuals thereof, that is related to disease or injury, 
including exposure to herbicides (Agent Orange), in active 
service.


CONCLUSION OF LAW

A brain tumor was not due to disease or injury that was 
incurred in or aggravated by service; nor may it be presumed 
to have been incurred in service or be due to any herbicide 
(Agent Orange) exposure therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision in April 2003.  At any rate, as 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration in August 2005, and the veteran was offered 
ample opportunity to present evidence or argument in support 
of his appeal.  Accordingly, the Board will proceed to 
adjudicate this claim.  

In the VCAA notice sent to the veteran in October 2003 and 
December 2004, the RO advised the veteran of what was 
required to prevail on his claim for service connection, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO also requested the 
veteran to inform it of any evidence or information that he 
thinks would support his claim, and to send any evidence in 
his possession that was pertinent to his claim.  

Further, the veteran was provided with a copy of rating 
decisions dated in April 2003 and July 2003 setting forth the 
general requirements of applicable law pertaining to a claim 
for service connection, and was advised as to the nature of 
the evidence necessary to substantiate his claim.  In the 
rating decisions, the RO also informed the veteran of the 
reasons that his claim was denied and the evidence it had 
considered in denying the claim.  The general advisements 
were reiterated in the statement of the case issued in 
February 2004 and the supplemental statements of the case 
issued in March 2005 and April 2005.  The statement of the 
case and the April 2005 supplemental statement of the case 
also contained the regulations promulgated in light of the 
VCAA and the United States Code cites relevant to the VCAA.  
Further, the statement of the case and supplemental 
statements of the case provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  As such, through the rating 
decisions, statement of the case, and supplemental statements 
of the case, the RO informed the veteran of the information 
and evidence needed to substantiate his claim.  See 
38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notices, rating decisions, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
service connection claims and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in August 2005.  The RO has obtained the 
veteran's service medical records, as well as private medical 
treatment records identified by him, which include those from 
W. B., M.D., and W. H., M.D.  He has not identified any VA 
medical treatment records for the RO to obtain on his behalf, 
or any additionally available evidence for consideration in 
his appeal.  

Additionally, the Board notes that VA has not conducted 
medical inquiry in the form of a VA compensation examination 
in an effort to substantiate the veteran's service connection 
claim.  Nevertheless, the Board finds that further 
development to obtain a physical examination with an opinion 
addressing the etiology of the brain tumor, or residuals 
thereof, is not necessary on the basis that the veteran has 
not furnished one or more of the following:  medical evidence 
of a current brain tumor or residuals thereof; competent 
evidence of persistent or recurrent symptoms of a brain tumor 
(or residuals thereof) since his discharge from active 
service; or competent medical evidence showing that a current 
brain tumor (or residuals thereof) may be related to service 
or to exposure to Agent Orange therein.  38 U.S.C.A.§ 5103A 
(d).  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support his service connection claim.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the Board's judgment, further delay 
of this case to obtain an examination and/or etiological 
opinion would be pointless because the status of the record 
as it now stands does not show a "reasonable possibility" 
that such assistance would aid the veteran's claim.  38 
U.S.C.A. § 5103A.  See also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claim of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as malignant tumors, if manifest to a 
compensable degree within one year following separation from 
active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Notwithstanding the above, service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  Whenever VA's Secretary determines, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of a 
disease in humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is 
warranted for that disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A review of the record indicates that the veteran served on 
active duty from November 1965 to August 1967, during which 
he served a tour of duty in Vietnam from July 1966 to the end 
of his military service.  Service medical records show no 
complaints, clinical findings, or diagnosis of a brain tumor 
during service.  

Post-service, private medical records from W. B., M.D., a 
neurosurgeon, show that in March 1997 the veteran underwent a 
right frontal craniotomy for removal of a brain tumor, 
glioblastoma multiform.  He thereafter underwent radiation 
therapy.  Additional medical records, dated in March 1997, 
from W. B., M.D., and Forsyth Memorial Hospital indicate that 
the veteran had a history of having experienced a seizure 
eight years previously, for which he was placed on 
medication.  A "spot" or small lesion had reportedly been 
discovered on CT scans and MRIs at that time.  The veteran 
did well, with no additional seizures, until February 1997, 
when he experienced what he described as a grand mal seizure.  
An MRI scan in March 1997 revealed a right frontal mass with 
slight mass effect, consistent with a low grade calcified 
astrocytoma.  The veteran had reported that even prior to his 
seizures he had noticed increasing headaches.  Post-
operatively, he was seen in follow-up visits until August 
2002, and these visits revealed no evidence of tumor 
recurrence.  In a June 2002 record, W. H., M.D., noted that 
the veteran had done remarkably well since his brain surgery 
five years previously and had a final check with his 
neurosurgeon in August, which if his MRI was negative he 
would be considered cured.  The physician also noted that the 
veteran's only complaint was some clumsiness from time to 
time, and the physician suspected some type of nerve damage 
from the radiation therapy was the cause.  In an August 2002 
follow-up visit with his neurosurgeon, the veteran was 
reported to have been experiencing some "symptoms," but the 
neurosurgeon stated that the symptoms were not clearly 
related to any evidence of tumor recurrence and he did not 
see any changes consistent with post-radiation encephalitis.  

In a statement received in about November 2003, the veteran's 
wife remarked that the veteran appeared to have changed since 
his brain surgery.  She described her observations, which 
included depression and problems with balance, memory, 
distance perception, and staying awake.  

In a statement dated in January 2004, T. S., a registered 
nurse, furnished the following comments in reflection of the 
veteran and "possible exposure sequelae" from Agent Orange:  
"Although there have been studies that have not found a 
definite link between Agent Orange and brain cancer, cancer 
has been shown to behave differently in different 
individuals.  Many of these studies say, however that the 
association between Agent Orange and brain cancer may be 
present but too small to show a definite link."  He made 
reference to one study involving dioxin exposure in females 
who had higher rates of brain cancer.  He stated that 
byproduct dioxin had also been shown to alter cellular 
metabolism in the brain, which could increase the risk of 
cancer in certain individuals who have an inherent 
susceptibility toward a type of brain cancer.  

At a hearing in August 2005, the veteran testified to the 
effect that he was exposed to Agent Orange during service and 
that he subsequently developed a brain tumor that was removed 
in 1997.  He described some current problems with walking, 
sleeping, and memory, which he felt may be residuals from the 
brain tumor.  About eight years prior to the removal of the 
brain tumor, the veteran indicated that he had had a seizure 
and was diagnosed then with a spot on his brain.  His wife 
testified as to the veteran's attitude changes, which she 
felt was a residual of the brain tumor.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a brain tumor.  Pertinent 
medical evidence shows that the veteran's brain tumor was 
initially manifest many years after his discharge from 
service in August 1967.  Further, there is no competent 
evidence showing that his brain tumor is related to active 
service, including herbicide (Agent Orange) exposure during 
service.  Even the January 2004 statement from a nurse does 
not offer that there is a definite link between Agent Orange 
and brain cancer, only that one particular cited study has 
suggested that dioxin could increase the risk of brain 
cancer.  There is no evidence that the nurse has any 
expertise in the area of brain tumors and/or Agent Orange 
exposure sequelae, and it is not known whether he has 
specific knowledge of the veteran and his medical history 
relative to the brain tumor.  In short, the Board finds that 
the nurse's statement is purely speculative.  The provisions 
of 38 C.F.R. § 3.102 state that service connection may not be 
based on a resort to speculation or even remote possibility.  
Further, the Court has provided that medical evidence which 
merely indicates that the alleged disorder "may or may not" 
exist or "may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Accordingly, the Board accords the nurse's statement 
little probative weight.  

The veteran's own assertion that his brain tumor was 
attributable to his period of service including Agent Orange 
exposure lacks probative value, because he is a lay person 
and not competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Derwinski, 2 Vet. App. 495 (1992).

Thus, there is no basis for consideration under 38 C.F.R. § 
3.303, in that the brain tumor was not shown to be due to 
disease or injury incurred during service.

Additionally, there is no competent evidence of record 
attributing the veteran's brain tumor to his presumed 
exposure to Agent Orange in Vietnam, where service department 
documentation shows that he served a tour of duty.  As noted, 
the nurse's January 2004 statement does not constitute 
competent medical evidence of a link between the veteran's 
brain tumor and his exposure to Agent Orange in service.  
While the veteran may believe otherwise, he is not competent 
to provide such nexus opinion and no physician has done so.  
Further, the veteran's brain tumor is not among the diseases 
listed as associated herbicide exposure.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  

On the basis of reports of the National Academy of Sciences 
(NAS), and all other sound medical and scientific information 
and analysis available to the VA Secretary, the Secretary has 
specifically determined that brain tumors are not associated 
with herbicide exposure.  68 Fed. Reg. 27,630 (May 20, 2003).  
The Agent Orange Act of 1991, the law authorizing 
presumptions of service connection for certain diseases based 
on exposure to certain herbicides mandates that whenever the 
Secretary determines, based on "sound medical and scientific 
evidence, that a positive association exists between exposure 
of humans to an herbicide agent used in support of U.S. and 
allied military operations in Vietnam during the Vietnam era 
and a disease, the Secretary will publish regulations 
establishing a presumptive service connection for that 
disease."  68 Fed. Reg. 27,630 (May 20, 2003).  In light of 
the above, the presumption of service connection for diseases 
associated with herbicide exposure in service is not 
applicable in this case.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).

In sum, service connection for a brain tumor on direct and 
presumptive bases is not in order.  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's brain tumor became manifest 
years after his service and has not been medically linked to 
service, including claimed herbicide (Agent Orange) exposure.  
As the preponderance of the evidence is against the claim of 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a brain tumor, to 
include claimed as due to exposure to Agent Orange, is 
denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


